PETERS, J. pro tem.
I dissent.
By this independent action in equity certain policyholders and stockholders of the Pacific Mutual Life Insurance Company of California seek to annul, on the ground of extrinsic fraud, all orders made in the statutory proceeding by which the commissioner took over the assets of that company and sought to rehabilitate it. These plaintiffs appeal from the judgment upholding all of such orders. The commissioner separately appeals from that portion of the judgment sustaining the validity of the orders relating to the voting trust fully discussed in Caminetti v. Neblett, L. A. 17678, supra, p. 344. I agree with the majority opinion insofar as it affirms the judgment holding that none of the orders was affected by extrinsic fraud. *402I disagree with that opinion insofar as it affirms that portion of the judgment upholding the orders relating to the voting trust. For reasons fully stated in the dissent in Caminetti v. Neblett, L. A. 17678, supra, that portion of the judgment should be reversed.
Traynor, J., concurred.
Appellants' petition for a rehearing was denied July 22, 1943. Traynor, J., and Peters, J. pro tern., voted for a rehearing.